14-3434 (L)
     Singh v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A089 714 653
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of January, two thousand sixteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   HARMESH SINGH,
14            Petitioner,
15
16                    v.                                             14-3434(L),
17                                                                   15-507(Con)
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jaspreet Singh, Jackson Heights, New
25                                      York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; John S.
29                                       Hogan, Assistant Director; Lindsay
30                                       Corliss, Trial Attorney, Office of
1                                 Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, D.C.

4        UPON DUE CONSIDERATION of these petitions for review of two

5    Board of Immigration Appeals (“BIA”) decisions, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petitions for review

7    are DENIED.

8        Petitioner Harmesh Singh, a native and citizen of India,

9    seeks review of an August 29, 2014, decision of the BIA affirming

10   a September 25, 2012, decision of an Immigration Judge (“IJ”)

11   denying Singh’s application for asylum, withholding of removal,

12   and relief under the Convention Against Torture (“CAT”).          In

13   re Harmesh Singh, No. A089 714 653 (B.I.A. Aug. 29, 2014), aff’g

14   No. A089 714 653 (Immig. Ct. N.Y. City Sept. 25, 2012).     He also

15   seeks review of the BIA’s January 23, 2015, denial of his motion

16   to reconsider or reopen.    In re Harmesh Singh, No. A089 714 653

17   (B.I.A. Jan. 23, 2015).     We assume the parties’ familiarity

18   with the underlying facts and procedural history in this case.

19       As to the denial of asylum and other relief, we have

20   reviewed   the   IJ’s   decision,   including   the   portions   not

21   explicitly discussed by the BIA.     Yun-Zui Guan v. Gonzales, 432

22   F.3d 391, 394 (2d Cir. 2005).       The applicable standards of
                                     2
1    review are well established.       See 8 U.S.C. § 1252(b)(4)(B);

2    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3        For asylum applications, like Singh’s, governed by the REAL

4    ID Act, the agency may, “[c]onsidering the totality of the

5    circumstances,” base a credibility finding on inconsistencies

6    between the applicant’s statements and other evidence, “without

7    regard to whether” they go “to the heart of the applicant’s

8    claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey,

9    534 F.3d 162, 163-64 (2d Cir. 2008).    “We defer . . . to an IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder could

12   make such an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d

13   at 166.

14       Substantial evidence supports the adverse credibility

15   determination.   The IJ reasonably relied on inconsistencies

16   between Singh’s testimony and his documentary evidence.       The

17   letter Singh submitted, from a nursing home where he was treated

18   after his second alleged beating by police, stated that he was

19   comatose, but Singh did not mention any such severe injury.

20   This failure to discuss the serious nature of his injuries is


                                    3
1    particularly damaging to his credibility.     See Xian Tuan Ye v.

2    Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).

3        Singh’s documentary evidence differed from his testimony

4    in other ways that further called into question whether he was

5    a political activist who had been targeted by the police and

6    the opposition party.   His wife’s letter explained that she was

7    being harassed by police, but Singh testified that his wife and

8    children were safe in India.   Further, his wife wrote that Singh

9    was arrested “so many times” in India, while Singh testified

10   that he was arrested only twice; the IJ found that “so many

11   times” meant more than twice, and a reasonable fact-finder would

12   not be compelled to accept Singh’s argument to the contrary.

13   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005); Siewe

14   v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007).

15       The IJ also reasonably gave limited weight to Singh’s

16   additional   documentary   evidence,   as   the   letters   omitted

17   material information, were not properly authenticated, or were

18   prepared by parties unavailable for cross-examination.         Xiao

19   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

20   2006); Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

21   Accordingly, given that the inconsistencies call into question
                                     4
1    the   main      allegations    of   past     harm,   substantial    evidence

2    supports the agency’s adverse credibility determination, which

3    is dispositive of asylum, withholding of removal, and CAT

4    relief, because all three claims relied on the same factual

5    predicate.       Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

6    2006).

7          We also deny the second petition, reviewing the BIA’s

8    denial     of    reconsideration       and    reopening    for     abuse   of

9    discretion.       Nolasco v. Holder, 637 F.3d 159, 162 (2d Cir. 2011)

10   (reconsideration); Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

11   2006) (reopening).

12         To the extent Singh requested reconsideration, he disputed

13   the IJ’s adverse credibility determination by arguing that the

14   IJ could have interpreted the record differently.                As the BIA’s

15   review is limited to a determination of whether factual findings

16   are clearly erroneous, the BIA did not abuse its discretion by

17   denying reconsideration.            It is not permitted to reweigh or

18   reinterpret the facts.         See 8 C.F.R. § 1003.1(d)(3)(i).

19         To the extent that Singh’s motion requested reopening, he

20   asserted that the Bharitya Janata Party’s victory in the

21   national     elections    of    2014       established    changed    country
                                            5
1    conditions, and resulted in increased police harassment of his

2    wife.   However, Singh did not meaningfully rebut the underlying

3    adverse credibility determination, and accordingly the agency

4    did not abuse its discretion in refusing to reopen proceedings.

5    See Kaur v. BIA, 413 F.3d 232, 234 (2d Cir. 2005); Qin Wen Zheng

6    v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007).

7        For the foregoing reasons, the petitions for review are

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in these petitions is VACATED,

10   and any pending motion for a stay of removal in these petitions

11   is DISMISSED as moot.    Any pending request for oral argument

12   in these petitions is DENIED in accordance with Federal Rule

13   of Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O=Hagan Wolfe, Clerk




                                    6